Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-4, 7-10, 13-17 and 20-22 filed on October 14, 2021 have been fully considered. In view of the amendment of the independent claims 1, 7 and 15, and further in view of an Examiner’s amendment appearing below, the rejection of all the pending claims has been withdrawn. Thus, the current application is in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamar Ray (Reg. No. 67361) on November 03, 2021.

Please amend the claims 1,  7, 10 and 15 as follows: 


monitoring transit-condition data of a roadway traversed by a user vehicle, the roadway comprising a set of lane markers attached to the roadway, wherein the transit-condition data comprises roadway-characteristic data; 
determining, based at least in part on the roadway-characteristic data, a first proximity zone; 
generating a first visual representation that corresponds to the first proximity zone; 
displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation onto the set of lane markers by continuously detecting lane marker positions corresponding to the set of lane markers; 
detecting a change in the transit-condition data; and 
updating the first visual representation in response to the detecting, resulting in an updated first visual representation.

7. (Currently Amended) A system comprising:
a set of sensors configured to monitor transit-condition data of a user vehicle in transit on
a roadway, the roadway comprising a set of lane markers attached to the roadway,
wherein the transit-condition data comprises swerving information corresponding to
the user vehicle;

a processor configured to determine, based at least in part on the swerving information, a
	first proximity zone,

corresponds to the first proximity zone;

a set of illumination devices configured to display the first visual representation onto the
set of lane markers, the display comprising a continuous projection of the first visual
representation onto the set of  lane markers by continuously detecting lane marker positions corresponding to the set of lane markers;

the processor further configured to update the first visual representation in response to a
detected change in the swerving information, resulting in an updated first visual
representation.

15. (Currently Amended) A system comprising: 
a processor; and 
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: 
	monitoring transit-condition data of a roadway traversed by a user vehicle, the roadway comprising a set of lane markers attached to the roadway, 
wherein the transit-condition data comprises ambient-environment data; 
determining, based at least in part on the ambient-environment data, a first proximity zone; Page 4 of 9Appl. No. 16/288,204 

						displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation onto the set of lane markers by continuously detecting lane marker positions corresponding to the set of lane markers; 
		detecting a change in the transit-condition data; and
 updating the first visual representation in response to the detecting, resulting in an     updated first visual representation.

10. (Currently Amended) The system of claim 7, wherein the set of sensors is configured to detect one or more physical characteristics of .

Allowable Subject Matter
Claims 1-4, 7-10, 13-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current invention relates to a collision avoidance a system and method by determining a safe inter-vehicular proximity during vehicle operation, based on monitored transit conditions.

displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation onto the set of lane markers by continuously detecting lane marker positions corresponding to the set of lane markers” as recited in claim 1;

	“a processor configured to determine, based at least in part on the swerving information, a first proximity zone, wherein the processor is configured to generate a first visual representation that corresponds to the first proximity zone; a set of illumination devices configured to display the first visual representation onto the set of lane markers, the display comprising a continuous projection of the first visual representation  corresponding to the first proximity zone onto the set of  lane markers by continuously detecting positions of the set of lane markers,” as recited in claim 7; and

	“wherein the transit-condition data comprises ambient-environment data; determining, based at least in part on the ambient-environment data, a first proximity zone; Page 4 of 9Appl. No. 16/288,204Reply to Office Action of August 20, 2021generating a first visual representation that corresponds to the first proximity zone; displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation corresponding to the first proximity zone onto the set of lane markers by continuously detecting positions of the set of lane markers,” as recited in claim 15.


Wunsche, III discloses  systems and methods that project laser lines and graphics onto a road surface for warning other drivers of the presence of a truck platoon. As illustrated in Fig. 2, light projectors 40/44 on the tractor unit 12 project laser lines 60 onto the roadway for alerting drivers of other vehicle in the roadway (e.g., vehicle 70) not to interrupt the truck platoon by changing lanes into the travel lane of the truck platoon.

Areco discloses systems and methods that project laser lines for indicating that a secondary vehicle is located in a blind spot of a subject vehicle.  As illustrated in Fig. 3, a light source projectors 40 project laser lines 70 on the roadway when a secondary vehicle (e.g., secondary vehicle 72) is detected in or near one of the blind spots alert area of the vehicle 10. 

However, the newly discovered prior arts fail to teach: “determining, based at least in part on the roadway-characteristic data, a first proximity zone; generating a first visual representation that corresponds to the first proximity zone; displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation onto the set of lane markers by continuously detecting lane marker positions corresponding to the set of lane markers,” as recited in claim 1;

	“a processor configured to determine, based at least in part on the swerving information, a first proximity zone, wherein the processor is configured to generate a first visual representation that corresponds to the first proximity zone; a set of illumination devices configured to display the first visual representation onto the set of lane markers, the display comprising a continuous projection of the first visual representation  corresponding to the first proximity zone onto the set of  lane markers by continuously detecting positions of the set of lane markers,” as recited in claim 7; and

	“wherein the transit-condition data comprises ambient-environment data; determining, based at least in part on the ambient-environment data, a first proximity zone; Page 4 of 9Appl. No. 16/288,204Reply to Office Action of August 20, 2021generating a first visual representation that corresponds to the first proximity zone; displaying the first visual representation onto the set of lane markers, the displaying comprising continuously projecting the first visual representation corresponding to the first proximity zone onto the set of lane markers by continuously detecting positions of the set of lane markers,” as recited in claim 15.

The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 7 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488